Citation Nr: 1732037	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, with subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2015, the Veteran and a friend testified before the undersigned in a videoconference hearing in San Antonio, Texas.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in November 2015, at which time it was reopened based on new and material evidence, and was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The November 2015 Board decision also remanded the claim of entitlement to service connection for dental injury and loss of teeth to include molars, and directed the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC) as to that issue.  The Board notes that an SOC was issued by the AOJ in August 2016, but no Form 9 substantive appeal was received within 60 days.  Thus, the issue of service connection for a dental injury and loss of teeth is not before the Board at this time.  

During the pendency of this appeal, the Veteran turned 75 years of age.  Thus, a motion for advancement on the docket was raised by the record.  The Board has therefore granted this motion based on "advanced age."  38 C.F.R. § 20.900(c) (2016).  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the competent and probative evidence is against a finding that head injury residuals manifested in or are otherwise related to the Veteran's period of active service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA met its duty to notify by a letter sent to the Veteran in June 2009, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations in August 1996, January 2009, and April 2016, the latter in response to the prior remand instructions.  The examination reports are deemed adequate for appellate review, and the Veteran has not contended otherwise.  

As such, the Board will proceed to the merits of the appeal.  

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for residuals of a head injury have not been met, as the evidence does not show a current traumatic brain injury (TBI) or residuals of a head injury.

By way of background, in June 1968, the Veteran fell through a submarine hatch and was rendered unconscious for approximately five minutes.  He was examined immediately upon his arrival at the emergency room and was found to be conscious and oriented as to time, place and person.  X-rays taken of the skull revealed no fracture.  The Veteran was admitted for overnight observation with craniotomy checks every three hours.  He was reexamined the next morning and his vital signs were within normal limits, and the only additional complaint was a stiff and sore neck.  07/30/2009 VBMS, Medical-Government.  

There is no diagnosis of TBI or reports of head injury residuals, or related signs or symptoms, in the more than 15 medical examinations conducted and reports of medical history completed by the Veteran from the time of the in-service incident to 1993.  In fact, the Veteran repeatedly denied experiencing a head injury, frequent or severe headaches, dizziness or fainting, or any other sign or symptom associated with a head or brain injury.  It is noted that he was found to have sinus headaches in November 1986.  However, numerous reports of medical examination following active duty (in connection with Reserve service), to include in September 1982, October 1983 and December 1984, reflect normal objective findings and contain no relevant complaints in accompanying reports of medical history.  Similarly, Reserve examinations following November 1986, to include in July 1987, September 1988, October 1989, September 1991 and September 1993 again show consistently normal objective findings with no relevant complaints raised in the corresponding reports of medical history.  Thus, even in acknowledging the sinus headaches noted in 1986, the totality of the record overwhelmingly fails to demonstrate continuity of symptomatology.

In August 1996, a VA examiner noted some memory issues, but stated that he could not support or refute the Veteran's claim of a brain injury.  08/24/1996 VBMS, VA Exam.  

In April 2003, VA received a statement from the Veteran in which he maintains that he did not experience any effects from the in-service fall until he was prescribed a phenylpropanolamine the previous summer, 32 years after discharge.  04/22/2003 VBMS, Correspondence.  

In January 2009, a neurologist conducted a VA examination and concluded that there were no neurological abnormalities consistent with any type of brain injury at that time.  The neurologist acknowledged the in-service fall with brief concussion, but noted that there is no history or documentation of any brain residual problems as a result of that incident.  The examiner acknowledged a complaint of headaches at the time of the incident, but noted that he has not had headaches since.  The examiner also noted the Veteran's occupational history with the military for 26 years after the incident, and in construction and at a power plant thereafter.  01/06/2009 VBMS, VA Exam.  

A March 2010 CT scan of the brain revealed no evidence of skull fracture or subdural fluid accumulation, and no acute intracranial hemorrhage or indication of acute cortical infarction.  01/04/2011 VBMS, Medical-Non-Government.  

A June 2014 statement from the Veteran's primary care physician noted the Veteran's self-report of loss of drive and motivation following the in-service injury and that the symptoms have persisted.  The physician further noted that impairment of ability to initiate action and plan for the future are well known consequences of frontal lobe injury, concluding that it is conceivable that the Veteran's chronic impairment of executive function is related to his head trauma.  07/01/2014 VBMS, VA 21-4138, p. 2.  

In April 2016, a VA neurologist found that the Veteran met the VA criteria for mild TBI at the time of the in-service incident based on brief loss of consciousness, but concluded that there were never any residuals of a head injury that occurred after the accident in 1968, and there are no residuals of a head injury at present.  The examiner first provided background on TBI and its symptoms.  As to the instant case, the examiner explained that there is one incident of a brief loss of consciousness, but there is no description of posttraumatic/retrograde amnesia or other neurologic sequelae commonly associated with a traumatic brain injury in the service treatment records.  In-service medical visits for unrelated medical conditions are silent for any mention of issues related to even a mild TBI in proximity to the event with deficit.  The April 2016 examiner explained that injuries related to TBI should manifest within the weeks and few months after injury and be temporally related to the injury; however, the Veteran had no somatic, cognitive, or emotional/behavioral issues at that time.  In fact, the Veteran reports brief symptoms followed by no medical records of memory issues for years; he was able to perform his duties up to standard following the incident without any modification or profile in duties; and he was able to train into a new profession after discharge.  04/27/2016 VBMS, C&P Exam (Medical Opinion DBQ), pp. 3-5.  

The Board finds the April 2016 VA examiner's findings to be competent, credible, and highly probative and deserving of much weight, as they are supported by an in-person examination, review of the relevant medical records, medical expertise in the relevant field, and a clear and detailed rationale based on the medical history specific to the Veteran.  See id.; see also 04/27/2016 VBMS, C&P Exam (TBI DBQ).  For similar reasons, the Board finds the January 2009 VA examination report highly probative, and notes the consistency with the findings by the April 2016 VA examiner.  The Board assigns less probative weight to the June 2014 opinion of the Veteran's primary care physician, as the opinion is non-conclusive (stating only that it is conceivable that his lack of drive is related to the in-service injury), and there is no evidence that he has the same level of medical education and experience in the relevant field as the neurologists who conducted the January 2009 and April 2016 examinations.  Finally, the Board assigns no probative weight to the August 1996 VA examiner's conclusion, as he failed to render an opinion as to whether a brain injury was present.  And to the extent the Veteran claims he has TBI or residuals of a brain injury, he is not competent to render such a diagnosis, as it requires medical expertise.  See Jandreau, 492 F.3d 1377; 38 C.F.R. § 3.159(a).

In August 2015, the Veteran testified that he has problems with remembering dates and misplacing his keys, but also stated that he is always reading and learning new material, and that he does not have issues keeping his life organized.  08/18/2015 VBMS, Hearing Testimony, p. 11.  The Veteran stated that he did not experience any problems with memory or understanding prints while working in construction, albeit that in such field there was always someone overlooking tasks and supervising.  Id. at 16.  A friend of the Veteran's testified that he believes the Veteran has significant cognitive impairment because of the difficulties in conversing with the Veteran.  Id. at 12, 14.  Although the Veteran's friend is competent to describe difficulties conversing with the Veteran, he is not competent to diagnose severe cognitive functioning (or its cause), as that requires medical expertise.  See Jandreau, 492 F.3d 1377; 38 C.F.R. § 3.159(a).  

The Board notes that the evidence demonstrates that the Veteran sought treatment for headaches after discharge; however, these have been diagnosed as sinus headaches unrelated to a head injury.  See 08/15/2014 VBMS, STR-Medical No. 2, pp. 63-67; 05/20/2016 VBMS, CAPRI No. 1, p. 3.  

Accordingly, the Board finds that the weight of the competent and probative medial and lay evidence is against finding current TBI or residuals of a head injury during the period on appeal.  Without competent evidence of a diagnosis of current TBI or head injury residuals, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a head injury is denied. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


